
	
		I
		111th CONGRESS
		1st Session
		H. R. 4066
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2009
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the alternative fuel credit and the alternative fuel mixture
		  credit.
	
	
		1.Alternative fuel and
			 alternative fuel mixture credits made permanent
			(a)Alternative fuel
			 creditSubsection (d) of
			 section 6426 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (5).
			(b)Alternative fuel
			 mixture creditSubsection (e) of section 6426 of such Code is
			 amended by striking paragraph (3).
			(c)Conforming
			 amendmentsParagraph (6) of section 6427(e) of such Code is
			 amended—
				(1)by inserting
			 and at the end of subparagraph (A),
				(2)by striking
			 , and at the end of subparagraph (B) and inserting a period,
			 and
				(3)by striking
			 subparagraphs (C) and (D).
				(d)Effective
			 dateThe amendments made by this section shall apply to fuels
			 sold or used after December 31, 2009.
			
